                                                 Brent R. Cole
                                                 Woelber & Cole, LLC
                                                 821 N Street, Suite 208
                                                 Anchorage, AK 99501
                                                 (907) 277-8001
                                                 brent@woelbercole.com
                                                 info@woelbercole.com

                                                 Attorneys for Precision Cranes, Inc.

                                                                       IN THE UNITED STATES DISTRICT COURT

                                                                               FOR THE DISTRICT OF ALASKA

                                                 UNITED STATES OF AMERICA for the )
                                                 use and benefit of PRECISION CRANES, )
                                                 INC., an Alaska corporation,            )
                                                                                         )
WOELBER & COLE, LLC




                                                              Plaintiff,                 )
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                                                         )
                                                        vs.                              )
                                                                                         )
                                                 TESTER DRILLING SERVICES, INC., an )
                                                 Alaska corporation; TRAVELERS           )
                                                 CASUALTY AND SURETY CO. OF              )
                                                 AMERICA, a Connecticut corporation; and )
                                                 LIBERTY MUTUAL INSURANCE                )
                                                 COMPANY, a Massachusetts corporation )
                                                 (Bond #106721293)                       )
                                                                                         )
                                                              Defendants.                ) Case No.: 4:18-cv-00019-TMB

                                                              MEMORANDUM IN SUPPORT OF PLAINTIFF’S RULE 56
                                                                MOTION FOR PARTIAL SUMMARY JUDGMENT

                                                         Pursuant to Fed. R. Civ. P. 56, Plaintiff Precision Cranes, Inc. (“Precision”) has

                                                 moved this Court for an order granting partial summary judgment in its favor and against

                                                 Defendants Travelers Casualty and Surety Company of America and Liberty Mutual


                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 1 of 20


                                                  Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 1 of 20
                                                 Insurance Company (Bond #106721293) (collectively “the Sureties”) on its Miller Act

                                                 claim for unpaid amounts due on its subcontract to supply equipment and labor to

                                                 subcontractor Tester Drilling Services, Inc. (“TDSI”) for use on the Long Range

                                                 Discrimination Radar Construction project at the Clear Air Force Station in Clear, Alaska.

                                                 Specifically, TDSI has failed to pay rental and labor fees totaling $577,312.31 for

                                                 equipment Precision supplied and operated for use on the government project. The Miller

                                                 Act was enacted to protect suppliers, such as Precision, from nonpayment. As a matter of

                                                 law, Precision has presented a prima facie case for relief under the Miller Act and is entitled

                                                 to judgment as a matter of law against defendant Sureties.
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                                                   I.      UNDISPUTED FACTS
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 A.      Relevant Contract Formation

                                                         Unit-ASRC Construction, LLC (“UNIT”) executed a contract with the U.S.

                                                 government to construct a mission control facility, the Long Range Discrimination Radar

                                                 Construction Package #1 – Site Infrastructure, MCF and Substation at the Clear Air Force

                                                 Station in Clear, Alaska (“the Project”). The Project was administered by the U.S. Army

                                                 Corps of Engineers (“USACE”). UNIT, the prime government contractor on the Project,

                                                 furnished a payment bond in the amount of $112,949,720 as required by the Miller Act, 40

                                                 U.S.C. §3131(b)(2). See Exh. 1, BOND #106721293 (“Payment Bond”). The payment

                                                 bond was executed by the defendant Sureties, Traveler Casualty and Surety Company of

                                                 America and Liberty Mutual Insurance Company, on May 2, 2017. Id.



                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 2 of 20


                                                  Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 2 of 20
                                                         UNIT subcontracted with Tester Drilling Services, Inc. (“TDSI”) to perform a

                                                 portion of the work required under the prime contract. See Exh. 2, UNIT-TDSI Contract.

                                                 The contract between UNIT and TDSI was executed by UNIT on July 12, 2017 and by

                                                 TDSI on July 10, 2017. TDSI’s scope of work under the subcontract included, without

                                                 limitation: provision of eight (8) cased wellbores on the Project site; drilling of the

                                                 wellbores utilizing temporary casing; placement of permanent stainless-steel casing in the

                                                 wellbores; welding of permanent casing as required; and placement of screens per

                                                 specifications. See Exh. 2 at pg. 2, UNIT-TDSI Contract.

                                                         TDSI, in turn, subcontracted with Precision to provide crane services to TDSI to
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                 support its work on the government Project. See Affidavit of Fred Kuykendall, Sr.; Exh.
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 8, Precision Subcontract at p. 17. Prior to executing the subcontract, Precision provided

                                                 “Quote #11099” to TDSI on January 24, 2017, which provided monthly rental rates for a

                                                 variety of cranes, noting unlimited hours. See Exh. 3, Precision Quote of 24-Jan-2017, Exh

                                                 4, and Exh 5 TDSI Email String Beginning January, 18, 2019. Quote #11099 also provided

                                                 a variety of hourly rates and charges relevant to labor “Man Hours” and that fuel and

                                                 room/board were to be provided by the customer. Id.                 On July 6, 2017, Precision sent

                                                 TDSI an e-mail inquiry regarding schedule, start date, duration, manpower, and whether

                                                 day/night shifts would be required. See Exh. 6. In this enquiry, Precision offered a 100-

                                                 Ton RT to “feed the pile and pick the rotator” and a “100T lattice crane” to “handle the




                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 3 of 20


                                                  Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 3 of 20
                                                 bucket”. TDSI did not object to the proposed provision of these cranes and on July 10,

                                                 2017, TDSI sent an e-mail to Precision with the following pertinent information:

                                                                 •       Both cranes to be onsite July 27th;

                                                                 •       Start drilling no later than August 3rd;

                                                                 •       Start second shift on August 5th;

                                                                 •       2 operators and 1 rigger per shift;

                                                                 •       An overall estimate of 40-45 days with about 10 shifts per hole

                                                 See Exh. 4 and Exh. 6, TDSI e-mail of July 10, 2017.

                                                         On July 18, 2017, Precision provided TDSI with “Quote # 11227” for monthly
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208




                                                 rental, mobilization, and demobilization of a 100T RTC 80100 crane, with fuel to be
                        (907) 277-8001 Phone




                                                 provided by customer. See Exh. 4 and Exh. 7 at p. 2, e-mail transmitting Precision Quote

                                                 No. 11227. Precision’s submission of Quote #1227 to TDSI was accompanied by a variety

                                                 of insurance information, activity hazard analyses, and other data. Id., p. 10-45. Included

                                                 in this other data was a list of ten potential crane operators and riggers (which list included

                                                 Precision management personnel). Id., at p. 6-7.

                                                         On July 18, 2017, Precision executed the subcontract with TDSI to provide crane

                                                 services. See Exh. 8, contract between TDSI and Precision (the “Precision Subcontract”).


                                                 B.      Precision’s Activities on the Government Project

                                                         Precision mobilized a 100-ton rated rough terrain / rubber tired hydraulic crane (the

                                                 “Link-Belt Crane”) and a 100-ton rated crawler crane (the “Lattice Crane”) to the Project

                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 4 of 20


                                                  Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 4 of 20
                                                 site with both cranes on site on or about July 28, 2017. See Exh. 6 and Exh. 10, Email and

                                                 TDSI daily report noting mobilization. Precision supplied (with operators) the Link-Belt

                                                 Crane, the Lattice Crane, a service/pickup truck, and a variety of lifting hardware and

                                                 miscellaneous appurtenances for use on the Project. Exh. 4, Affidavit of Fred Kuykendall,

                                                 Sr. at paragraph 18.

                                                         The Lattice Crane remained on the project site until October 13, 2017 and the Link-

                                                 Belt crane remained on site until October 15, 2017. See Exh. 4; Exh. 11, TDSI daily report

                                                 noting demobilization; and Exh. 12, TDSI daily report noting removal of the Lattice Crane.

                                                 Both cranes were demobilized by Precision in response to TDSI’s communications on
WOELBER & COLE, LLC




                                                 October 12, 2017 that (i) rental on the Link-Belt crane (“80100 hydraulic crane”) would
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 terminate effective end of work on October 15, 2017; and (ii) that the rental on the Lattice

                                                 crane (“5100 lattice boom crane”) was terminated. See Exh. 13, TDSI e-mails of October

                                                 12 / October 18, 2017; Exh. 14, TDSI e-mail of October 12, 2017. Scott Polecat, an person

                                                 hired by TDSI but on Precision’s payroll worked until October 1, 2017. See Exh. 4;

                                                 Affidavit of Fred Kuykendall, Sr. at paragraphs 19 and 21.

                                                         From July 28, 2017 until October 15, 2017, Precision provided equipment, services

                                                 and labor for use on the government Project as per direction from TDSI, including:

                                                         •   Operating Lattice Crane to utilize a Spherical Grab (hereinafter the “Hammer

                                                             Grab”). This Hammer Grab was supplied by TDSI.




                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 5 of 20


                                                  Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 5 of 20
                                                         •       Operating Link-Belt crane to handle casing sections and to move various

                                                         equipment such as Power Packs, Oscillators, etc. The Power Packs, Oscillators, and

                                                         casing (of various diameters) were all specified and supplied by TDSI.

                                                         •       Removal / extraction of casing sections previously installed.

                                                 See Exh. 4, Affidavit of Fred Kuykendall, Sr. at paragraph 20.

                                                         During the time that Precision provided crane services, TDSI was unable to make

                                                 scheduled progress on TDSI’s scope. The reasons for this delay ranged from routine to

                                                 catastrophic:

                                                         • TDSI experienced “moderately hard to difficult” drilling on August 7, 2017; ()
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                         • TDSI’s Grab is “not working properly” on August 9, 2017 ()
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                         • TDSI experienced “slow advancement” on August 11, 2017 ()

                                                         • TDSI substituted a new Hammer Grab on August 14, 2017 ()

                                                         • TDSI installed a section of out-of-tolerance casing and had to extract that casing

                                                             on August 22, 2017 ()

                                                         • TDSI experience thirteen (13) hours downtime (0700 – 2000 hours) on the

                                                             Rotator Power Pack due to electrical problem(s) ()

                                                         • TDSI notes that “Sand/silt layer are extremely difficult to penetrate” on August

                                                             28, 2017.

                                                         • TDSI shears casing on Well D90001 on August 28, 2017. This casing repair

                                                             (and progress on this well) is not completed until October 7, 2017.


                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 6 of 20


                                                  Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 6 of 20
                                                         See Exh. 15, various TDSI daily reports.

                                                         On October 16, 2017, UNIT terminated TDSI’s contract on the Project for

                                                 convenience. See Exh. 16, UNIT termination letter.

                                                         Commencing August 30, 2017, Precision tendered multiple invoices to TDSI

                                                 seeking payment for the cranes and personnel provided to TDSI for use on the Project:

                                                         •       Invoice No. 3343 in the amount of $278,045.62 submitted August 30, 2017

                                                                 o       Resubmitted on October 23, 2017 in the amount of $270,063.44 after

                                                                 redacting interest amounts;

                                                         •       Invoice No. 3349 in the amount of $183,994.06 submitted September 22,
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                                 2017
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                                 o       Resubmitted on September 29, 2017 in the amount of $178, 635 after

                                                                 redacting interest amounts;

                                                         •       Invoice No. 3361 in the amount of $125,550.69 submitted October 12, 2017

                                                                 o       Redaction of interest reduces this amount to $121,893.87.

                                                         •       Invoice No. 3366 in the amount of $6,820.00 submitted on November 3,

                                                                 2017

                                                                 o       Resubmitted on November 3, 2017 in the amount of $6,720 after

                                                                 redacting interest amounts.

                                                 These invoices total (with redaction of interest amounts) $577,312.31. Precision’s invoices

                                                 have not been paid by TDSI. See Exh. 4 and Exh. 17, Precision Invoices.


                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 7 of 20


                                                  Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 7 of 20
                                                         On December 1, 2017, Precision provided UNIT with written notice that Precision

                                                 provided equipment to and performed labor for TDSI on the Project, that TDSI had not

                                                 paid Precision for the equipment and labor, and that Precision was owed $577,312.31. Exh.

                                                 18. On March 12, 2018, the surety defendants denied Precision’s claims in total noting that

                                                 Precision’s labor and materials “did not advance the construction project.” See Exh. 19.

                                                         On April 23, 2018, Precision filed a Complaint in state court invoking its rights

                                                 under the Miller Act to recover outstanding amounts owed on the Precision Subcontract

                                                 against the payment bond. See Complaint. This Case was later removed to federal court

                                                 by Unit.
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                                        II.     SUMMARY JUDGMENT STANDARD
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                         "Summary judgment is appropriate when there is no genuine issue of material fact

                                                 and the moving party is entitled to judgment as a matter of law." Karuk Tribe of California

                                                 v. United States Forest Service, 681 F.3d 1006 (9th Cir. 2012) (en banc). The moving party

                                                 bears the initial burden of establishing the absence of any genuine issue of material fact.

                                                 Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).

                                                         Once the moving party has met its initial burden, the non-moving party is required

                                                 to go beyond the pleadings and identify facts which show a genuine issue for trial.

                                                 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                 Mere disagreement about a

                                                 material issue of fact is not enough to preclude summary judgment.                        California

                                                 Architectural Bldg. Prod., Inc. v. Franciscan Ceramics, Inc., 818 F.2d 1466, 1468 (9th Cir.



                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 8 of 20


                                                  Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 8 of 20
                                                 1987). Likewise, neither a “mere scintilla of evidence” (U.S. v. Travelers Cas. Sur. Co.

                                                 of America, 635 F. Supp. 2d 434, 437 (E.D. Va. 2009)(internal citations omitted)) nor

                                                 evidence that is “merely colorable” (U.S. ex Rel. McKenney's v. Government Technical,

                                                 531 F. Supp. 2d 1375 (N.D. Ga. 2008)(internal citations omitted)) suffices to defeat

                                                 summary judgment.

                                                         "The court shall grant summary judgment if the movant shows that there is no

                                                 genuine dispute as to any material fact and the movant is entitled to judgment as a matter

                                                 of law." FRCP 56(a).

                                                                                         III.    ARGUMENT
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                 A. As a Matter of Law, Precision Has Established a Prima Facie Case for Payment
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                    Under the Miller Act.

                                                         “The Miller Act is the modern-day remedy to the historical dilemma faced by

                                                 contractors and materialmen denied compensation in federal construction projects.”

                                                 Technica LLC v. Carolin Casualty Ins. Co., 749 F.3d 1149, 1151 (9th Cir. 2014). The

                                                 common law doctrine of sovereign immunity prevented liens against property of the federal

                                                 government, and federal statutes only allowed those in privity of contract with the

                                                 government to sue to enforce contractual rights. Id. Recognizing that other parties who

                                                 contribute to the performance of a federal construction contract should be assured payment

                                                 of their claims, Congress first enacted the Heard Act in 1894, which was replaced by the

                                                 Miller Act in 1935. Id.




                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 9 of 20


                                                  Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 9 of 20
                                                         The Miller Act requires a general contractor on a federal construction project to

                                                 furnish a payment bond “’for the protection of all persons supplying labor and material in

                                                 carrying out the work provided for in the contract.’” Id. at 1152 (quoting 40 U.S.C. §

                                                 3133(b)(2)). The Act provides:

                                                         Before any contract of more than $100,000 is awarded for the construction,
                                                         alteration, or repair of any public building or public work of the Federal
                                                         Government, a person must furnish to the Government the following bonds,
                                                         which become binding when the contract is awarded:

                                                         ...

                                                         A payment bond with a surety satisfactory to the officer for the protection of
                                                         all persons supplying labor and material in carrying out the work provided
WOELBER & COLE, LLC




                                                         for in the contract for the use of each person. . . .
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 40 U.S.C. § 3131(b)(2).

                                                         Under the Miller Act, every person who has furnished labor or material in carrying

                                                 out work on a federal construction project and who “has not been paid in full within 90

                                                 days after the day on which the person did or performed the last of the labor or furnished

                                                 or supplied the material for which the claim is made may bring a civil action on the payment

                                                 bond for the amount unpaid at the time the civil action is brought and may prosecute the

                                                 action to final execution and judgment for the amount due.” 40 U.S.C. § 3133(b)(1)). The

                                                 Miller Act explicitly extends to sub-subcontractors, like Precision, the right to file and

                                                 prosecute an action against a prime contractor’s payment bond. Technica LLC v. Carolin

                                                 Casualty Ins. Co., 749 F.3d at 1152 (citing 40 U.S.C. § 3133(b)(2) (“A person having a

                                                 direct contractual relationship with a subcontractor but no contractual relationship, express

                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 10 of 20


                                                 Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 10 of 20
                                                 or implied, with the contractor furnishing the payment bond may bring a civil action on the

                                                 payment bond . . . .”)). Because the Miller Act provides Precision a federal cause of action,

                                                 “’the scope of the remedy as well as the substance of the rights created thereby is a matter

                                                 of federal not state law.’” Id. (quoting F.D. Rich Co., Inc. v. United States ex rel. Indus.

                                                 Lumber Co., 417 U.S. 116, 127 (1974)). “’The Miller Act is highly remedial in nature, and

                                                 ‘is entitled to a liberal construction and application in order properly to effectuate the

                                                 Congressional intent to protect those whose labor and materials go into public projects.’”

                                                 Id. (citations omitted).

                                                         In an action brought under the Miller Act, establishment of a subcontractor’s claim
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                 is not dependent upon a showing that the labor or materials furnished were of benefit to the
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 prime contractor. United States ex rel. Warren Painting Co. v. J.C. Boesplug Construction

                                                 Co., 325 F.2d 54, 62 (9th Cir. 1963). Rather, “[a]ll that is required is proof that the labor

                                                 or material was furnished in the prosecution of the work provided for in the prime contract,

                                                 and that the subcontractor has not been paid therefor.” Id. In order to prevail under the

                                                 Miller Act, a materials and labor supplier need only prove four elements: (1) the materials

                                                 were supplied in prosecution of the work provided for in the contract; (2) the supplier has

                                                 not been paid; (3) the supplier had a good faith belief that the materials were intended for

                                                 the specified work; and (4) the jurisdictional requisites were met. United States ex rel.

                                                 Martin Steel Constructors, Inc. v. Avanti Constructors, Inc., 750 F.2d 759, 761 (9th Cir.

                                                 1984). And it is well-established that equipment rentals are “labor and materials” protected



                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 11 of 20


                                                 Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 11 of 20
                                                 by Miller Act payment bonds. United States ex rel. Chemetron Corp. v. George A. Fuller

                                                 Co., 250 F.Supp. 649, 661 (D.Mont. 1965) (“Rental charges for equipment furnished to

                                                 perform work on the contract are recoverable under the bond.”); See also United States ex

                                                 rel. Thyssenkrupp Safway, Inc. v. Tessa Structures, LLC, No. 1:10cv512 (E.D. Va. 2011)

                                                 (attached hereto as Exh. 19) (granting summary judgment to sub-subcontractor on claim

                                                 under Miller Act for equipment rented to subcontractor); United States ex rel. Walton

                                                 Technology, Inc. v. Westar Engineering, Inc., 290 F.3d 1199 (9th Cir. 2002) (subcontractor

                                                 on federal construction project claimed prime contractor failed to pay rental fees for

                                                 equipment it rented for use on the project).
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                         The undisputed facts in the record establish a prima facie case for payment under
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 the Miller Act. First, the materials were supplied in prosecution of the work provided for

                                                 in the contract. UNIT, the government prime contractor, subcontracted with TDSI to

                                                 provide all supervision, labor, materials, supplies, equipment, tools and incidentals

                                                 necessary to complete the water-supply well construction, development and pumping tests

                                                 specification section under the Main Contract between UNIT and the government for the

                                                 construction of the Long Range Discrimination Radar Site Infrastructure, MCF and

                                                 Substation located at Clear Air Force Station.           Exh. 2, pg. 1. TDSI’s scope of work on

                                                 the Project included: drill and install casing and screens in eight locations; supply all

                                                 drilling tools and equipment; complete welding; perform plumbness check; set all screens;




                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 12 of 20


                                                 Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 12 of 20
                                                 extract casing and set the seal; and furnish and install all screens and hardware. Id. at pg.

                                                 2.

                                                         TDSI, in turn, subcontracted with Precision to “furnish all supervision, labor, tools,

                                                 equipment, any special materials, tools and supplies necessary to perform, and to perform”

                                                 the Work at the Project. Exh. 8, pg. 1. The Precision Subcontract provides, in part:

                                                         WHEREAS, the contractor has entered into a contract dated the 7th day of
                                                         July, 2017, with UNIT-ASRC Construction, LLC, hereinafter referred to as
                                                         the Owner, for the Long Range Discrimination Radar (LDRD) Construction
                                                         Package #1 – Site Infrastructure, MCF and substation, hereinafter referred to
                                                         as the project, at Clear AFS, Alaska.

                                                         ...
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501




                                                         Section 1: Contract Documents. The term “Prime Contract” as used herein
                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                         refers to all the General and Special Conditions, Drawings, Specifications,
                                                         Addenda, Amendments, Modifications and all other documents forming or
                                                         by reference made a part of the contract between the Contractor and Owner.
                                                         All of the aforesaid shall be considered a part of this Subcontract by reference
                                                         thereto and the Subcontractor agrees to be bound to the Contractor and
                                                         Owner by the terms and provisions thereof, so far as they apply to the Work
                                                         hereinafter described.

                                                         Section 2: The Work. The Subcontractor agrees to furnish all supervision,
                                                         labor, tools, equipment, any special materials, tools and supplies necessary
                                                         to perform, and to perform between July 27th to October 8th 2017 the
                                                         following described work hereinafter referred to as the Work. Provide crane
                                                         services to support the installation of 8 each 36”x300’ deep Water Wells.
                                                         Work will proceed 7 days per week/24 hrs. per day with two cranes. Work
                                                         includes operating crane to provide grab services while cleaning out 900 mm
                                                         x 820 mm casings. Operate 2nd crane to provide support services to support
                                                         casing and well installation.

                                                         CLARIFICATION:          Unit rates per Precision proposal of
                                                         1/24/17&7/18/17, not to exceed $675,000.00
                                                         TOTAL SUBCONTRACT AMOUNT: NTE $675,000

                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 13 of 20


                                                 Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 13 of 20
                                                 See Exh. 8, Precision Subcontract, page 1.

                                                         It is undisputed that Precision performed the crane services, including equipment

                                                 rental and labor, for the Project as required by the Precision Subcontract from July 28, 2017

                                                 until October 15, 2017. Exh. 4, Affidavit of Fred Kuykendall, Sr.; Exh. 17, Precision

                                                 Invoices. Second, it is undisputed that Precision has not been paid. Id. See United States

                                                 ex rel. Hawaiian Rock Products Corp. v. A.E. Lopez Enterprises, Ltd., 74 F.3d 972, 975

                                                 (9th Cir. 1996) (“Appellees, Hawaiian Rock and Guam Concrete easily meet the first and

                                                 second elements for relief. The record includes invoices and delivery tickets that indicate
WOELBER & COLE, LLC




                                                 that Hawaiian Rock and Guam Concrete supplied materials to A.E. Lopez, apparently for
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 use in the Anderson Air Force Base driveway project. Further, there is no question that

                                                 A.E. Lope failed to pay them for those materials.”).

                                                         Third, Precision’s good faith belief as to the use of the equipment and labor is not

                                                 at issue, since it is also undisputed that all crane services provided -- equipment rental and

                                                 labor -- were used in the Project. Exh. 4, Affidavit of Fred Kuykendall, Sr.; Exh. 17,

                                                 Precision Invoices. See United States ex rel. Martin Steel Constructors, Inc. v. Avanti

                                                 Constructors, Inc., 750 F.2d at 761 (“Martin’s good faith belief as to the use of goods is

                                                 not at issue, since it is undisputed that all goods supplied were eventually used in the

                                                 project.”); United States ex rel. Hawaiian Rock Products Corp. v. A.E. Lopez Enterprises,

                                                 Ltd., 74 F.3d at 975 (“As for the third element, Hawaiian Rock and Gaum Concrete appear

                                                 to have had a good faith belief that the use of the construction materials was for the

                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 14 of 20


                                                 Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 14 of 20
                                                 driveway project. A.E. Lopez does not dispute that the materials supplied were used in the

                                                 project; nor is there any evidence that the materials supplied were not what was ordered.”).

                                                 Further, TDSI’s alleged breach of its subcontract with UNIT does not preclude Precision

                                                 from recovering under the Miller Act payment bond. United States ex rel. Thyssenkrupp

                                                 Safway, Inc. v Tessa Structures, LLC, No. 1:10cv512 (E.D. Va. 2011) (attached hereto as

                                                 Exh. 19) is instructive.

                                                         In Tessa Structures, the court granted summary judgment in favor of the sub-

                                                 subcontractor on its Miller Act claim. In that case, Vista contracted with the FBI for

                                                 restoration and repair work at an FBI academy. Vista entered into a subcontract with Tessa
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                 pursuant to which Tessa agreed to provide masonry repair work for the project. Tessa in
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 turn hired Safway as a scaffolding supplier, making Safway a sub-subcontractor on the

                                                 project. Tessa and Safway entered into rental agreements and Safway furnished equipment

                                                 to Tessa for use in the Project. Safway tendered invoices to Tessa for this work, but Tessa

                                                 did not pay the amounts due. Vista terminated Tessa’s subcontract, asserting that Tessa’s

                                                 performance under the subcontract was deficient. Safway filed suit against Vista and

                                                 Fidelity under the Miller Act. Vista and Fidelity argued that because Tessa was in breach

                                                 of the subcontract, Safway was not entitled to recover under the Miller Act payment bond.

                                                 Rejecting their argument, the court first noted that the Ninth Circuit forbids the general

                                                 contractor from raising a recoupment-like “set off” defense for a supplier’s defective

                                                 shipments where the supplier and general contractor are not in privity. United States ex



                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 15 of 20


                                                 Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 15 of 20
                                                 rel. Martin Steel Constructors v. Avanti Steel Constructors, 750 F.2d 759, 762 (9th Cir.

                                                 1984). Further, Vista and Fidelity provided no evidence that Safway was in breach of its

                                                 rental agreements with Tessa or that Safway provided any deficient scaffolding to the

                                                 project.

                                                         Likewise, the fact that UNIT terminated TDSI’s contract asserting that TDSI’s

                                                 performance under the contract was deficient does not preclude Precision from recovering

                                                 under the Miller Act payment bond. And Precision is not required to show that the labor

                                                 and equipment it furnished were of benefit to the prime contractor, UNIT, in order to

                                                 recover under the Miller Act payment bond. United States ex rel. Warren Painting Co. v.
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                 J.C. Boesplug Construction Co., 325 F.2d 54, 62 (9th Cir. 1963).
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                         Finally, Precision has met the jurisdictional requirements by timely notice and

                                                 filing. The Miller Act provides:

                                                         A person having a direct contractual relationship with a subcontractor but no
                                                         contractual relationship, express or implied, with the contractor furnishing
                                                         the payment bond may bring a civil action on the payment bond on giving
                                                         written notice to the contractor within 90 days from the date on which the
                                                         person did or performed the last of the labor or furnished or supplied the last
                                                         of the material for which the claim is made. The action must state with
                                                         substantial accuracy the amount claimed and the name of the party to whom
                                                         the material was furnished or supplied or for whom the labor was done or
                                                         performed.

                                                 40 U.S.C. § 3133(b)(2). An action brought under the Miller Act must be filed “no later

                                                 than one year after the day on which the last of the labor was performed or material was

                                                 supplied by the person bringing the action.” 40 U.S.C. § 3133(b)(4). Here, Precision



                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 16 of 20


                                                 Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 16 of 20
                                                 provided written notice to the Miller Act prime contractor, UNIT, on December 1, 2017--

                                                 before the expiration of 90 days after October 15, 2017, the last day on which labor was

                                                 done and equipment was furnished. Exh. 4, Affidavit of Fred Kuykendall, Sr.; Exh.18,

                                                 notice.      Because neither TDSI, UNIT nor the Sureties paid Precision the amounts due,

                                                 Precision commenced suit on April 23, 2018, before the expiration of one year from

                                                 October 15, 2017. See Complaint.

                                                           Thus, Precision easily satisfies the four elements for relief under the Miller Act and

                                                 is entitled to judgment as a matter of law against defendant Sureties.

                                                 B.        As a Matter of Law, Precision is Entitled to an Award of its Reasonable
WOELBER & COLE, LLC




                                                           Attorney’s Fees.
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                           Precision is entitled to its reasonable attorneys’ fees as part of its Miller Act claim

                                                 against the Sureties. The Precision Subcontract provides:

                                                              Section 20. Attorney’s Fee. In the event either party institutes suit in
                                                           Court against the other party, or against the surety of such party, in
                                                           connection with any disputes or matter arising under this Subcontract, the
                                                           prevailing party shall be entitled to recover a reasonable attorney’s fee in
                                                           addition to any other relief granted by the Court.

                                                 Exh. 8 at pg. 7. Under federal law, such a contractual obligation for attorney fees becomes

                                                 part of the compensation due the subcontractor under the Miller Act. Travelers Indemnity

                                                 Co. v. United States ex rel. Western Steel Co., 362 F.2d 896, 899 (9th Cir. 1966). In United

                                                 States ex rel. Maddux Supply Co. v. St. Paul Fire & Marine Ins. Co., 86 F.3d 332 (4th Cir.

                                                 1996), the court explained that the Miller Act does not, by its own terms, provide for

                                                 attorney’s fees or interest. Id. at 336. However, several circuits, including the Ninth

                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 17 of 20


                                                 Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 17 of 20
                                                 Circuit, have held that “interest and attorney’s fees are recoverable if they are part of the

                                                 contract between the subcontractor and supplier.”                Id. (citing United States ex rel.

                                                 Southeastern Municipal Supply Co., Inc. v. Nat’l Union Fire Ins. Co., 876 F.2d 92, 93 (11th

                                                 Cir. 1989) (attorney’s fees provision); United States ex rel. Carter Equip. Co. v. H.R.

                                                 Morgan, Inc., 554 F.2d 164, 166 (5th Cir. 1977) (attorney’s fees); Travelers Indemnity Co.

                                                 v. United States, 362 F.2d 896, 899 (9th Cir. 1966) (attorney’s fees); D& L Construction

                                                 Co. v. Triangle Elec. Supply Co., 332 F.2d 1009, 1013 (8th Cir. 1964 (interest and attorney’s

                                                 fees). The Fourth Circuit reasoned that “[t]he rationale of those decisions -- that attorney’s

                                                 fees and interest may be ‘sums justly due’ under the Miller Act -- is consistent with this
WOELBER & COLE, LLC




                                                 court’s rulings that contractors and their sureties are obligated to pay amounts owed by
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 their subcontractors to suppliers.” Id. at 336 (holding that if Maddux was entitled to interest

                                                 and attorney’s fees under its contract with Chapman, it may recover interest and fees from

                                                 Hill and St. Paul). See also United States ex rel. Thyssenkrupp Safway, Inc. v Tessa

                                                 Structures, LLC, No. 1:10cv512 (E.D. Va. 2011) (attached hereto as Exh. 19) (holding that

                                                 because sub-subcontractor entitled to interest, attorneys’ fees and costs under its rental

                                                 agreements with Tessa, it may recover those fees from defendants prime contractor and

                                                 surety).

                                                                                        IV.     CONCLUSION

                                                         For the reasons discussed above, Plaintiff Precision Cranes, Inc. respectfully

                                                 requests this Court to grant it’s motion for partial summary judgment. An order should



                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 18 of 20


                                                 Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 18 of 20
                                                 issue directing the Sureties to provide payment of Precision’s claims, including attorney’s

                                                 fees.

                                                                 DATED this ___ day of October, 2019, at Anchorage, Alaska.

                                                                                                  Woelber & Cole, LLC
                                                                                                  Attorneys for Precision Cranes, Inc.


                                                                                                  By:            s/ Brent R. Cole
                                                                                                          Brent R. Cole
                                                                                                          AK State Bar No. 8606074
                                                                                                          Law Office of Brent R. Cole, P.C.
                                                                                                          821 N Street, Suite 208
                                                                                                          Anchorage, AK 99501
                                                                                                          Tel: 907-277-8001
WOELBER & COLE, LLC




                                                                                                          Fax: 907-277-8002
                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile




                                                                                                          brent@akcolelaw.com
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 19 of 20


                                                 Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 19 of 20
                                                 CERTIFICATE OF SERVICE

                                                 This is to certify that on this ___ day of October, 2019, a
                                                 copy of the foregoing document was served
                                                 electronically on the following party:

                                                 Travelers Casualty and Surety Co. of America and              Travelers Casualty and Surety Co. of America and
                                                 Liberty Mutual Insurance Company c/o                          Liberty Mutual Insurance Company c/o
                                                 Michael C. Geraghty, ABA 7811097                              J. Craig Rusk
                                                 Oles Morrison Rinker & Baker LLP                              Oles Morrison Rinker & Baker LLP
                                                 601 West Fifth Avenue, Suite 900                              701 Pike Street, Suite 700
                                                 Anchorage, Alaska 99501-2154                                  Seattle, Washington 98101
                                                 Ph: (907) 258-0106                                            Ph: (206) 623-3427
                                                 Fax: (907) 258-5519                                           Fax: (206) 682-6234
                                                 Email: Geraghty@OLES.com                                      Email: Rusk@OLES.com


                                                 Tester Drilling Services, Inc.
                                                 David M. Freeman, ABA 7808066
                                                 Holmes Weddle & Barcott, P.C.
                                                 701 West 8th Avenue, Suite 700
                                                 Anchorage, Alaska 99501
                                                 Ph: (907) 274-0666
                                                 Fax: (907) 277-4657
                                                 Email: dfreeman@hwb-law.com


                                                 By         s/ Brent R. Cole
WOELBER & COLE, LLC

                      Anchorage, Alaska 99501

                      (907) 277-8002 Facsimile
                       821 N Street, Suite 208

                        (907) 277-8001 Phone




                                                 Memorandum in Support of Plaintiff’s Rule 56 Motion for Summary Judgment
                                                 Precision Cranes, Inc. v. Tester Drilling Services, et. al.
                                                 Page 20 of 20


                                                  Case 4:18-cv-00019-TMB Document 35 Filed 10/04/19 Page 20 of 20
